UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7876



In Re: JEFFREY BERNARD LINEBERGER,

                                                          Petitioner.



         On Petition for Writ of Mandamus.     (CA-01-151)


Submitted:   January 16, 2003             Decided:   January 27, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jeffrey Bernard Lineberger, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Bernard Lineberger petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2254 (2000) petition.   He seeks an order from this court

directing the district court to act. Although we find that mandamus

relief is not warranted because the delay is not unreasonable, we

deny the mandamus petition without prejudice to the filing of

another mandamus petition if the district court does not act

expeditiously.   We grant leave to proceed in forma pauperis.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                 2